          WARNING: AT LEAST ONE DOCUMENT COULD NOT BE INCLUDED!
                       You were not billed for these documents.
                                 Please see below.

Document Number Document Description Pages                 Document Error
   Document 1   Attachment            12 DOCUMENT COULD NOT BE RETRIEVED!
   attachment                              However, it may still be viewable individually.
   Document 1   Attachment             3 DOCUMENT COULD NOT BE RETRIEVED!
   attachment                              However, it may still be viewable individually.
Case 1:19-cv-02593 Document 1 Filed 08/28/19 Page 1 of 10
Case 1:19-cv-02593 Document 1 Filed 08/28/19 Page 2 of 10
Case 1:19-cv-02593 Document 1 Filed 08/28/19 Page 3 of 10
Case 1:19-cv-02593 Document 1 Filed 08/28/19 Page 4 of 10
Case 1:19-cv-02593 Document 1 Filed 08/28/19 Page 5 of 10
Case 1:19-cv-02593 Document 1 Filed 08/28/19 Page 6 of 10
Case 1:19-cv-02593 Document 1 Filed 08/28/19 Page 7 of 10
Case 1:19-cv-02593 Document 1 Filed 08/28/19 Page 8 of 10
Case 1:19-cv-02593 Document 1 Filed 08/28/19 Page 9 of 10
Case 1:19-cv-02593 Document 1 Filed 08/28/19 Page 10 of 10
Case 1:19-cv-02593 Document 1-1 Filed 08/28/19 Page 1 of 2
Case 1:19-cv-02593 Document 1-1 Filed 08/28/19 Page 2 of 2
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 1 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 2 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 3 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 4 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 5 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 6 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 7 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 8 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 9 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 10 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 11 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 12 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 13 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 14 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 15 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 16 of 17
Case 1:19-cv-02593 Document 1-2 Filed 08/28/19 Page 17 of 17
Case 1:19-cv-02593 Document 1-3 Filed 08/28/19 Page 1 of 9
Case 1:19-cv-02593 Document 1-3 Filed 08/28/19 Page 2 of 9
Case 1:19-cv-02593 Document 1-3 Filed 08/28/19 Page 3 of 9
Case 1:19-cv-02593 Document 1-3 Filed 08/28/19 Page 4 of 9
Case 1:19-cv-02593 Document 1-3 Filed 08/28/19 Page 5 of 9
Case 1:19-cv-02593 Document 1-3 Filed 08/28/19 Page 6 of 9
Case 1:19-cv-02593 Document 1-3 Filed 08/28/19 Page 7 of 9
Case 1:19-cv-02593 Document 1-3 Filed 08/28/19 Page 8 of 9
Case 1:19-cv-02593 Document 1-3 Filed 08/28/19 Page 9 of 9
